Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 22 and 41, it is unclear what  the ”auxiliary capacitor” on line 8 is and how a capacitor can be “auxiliary). 
In claim 23, it is unclear what the ”orthographic projection” on line 5 is and how the recitation “the second . . . electrode” on lines 3-5 is read on the preferred embodiment. Insofar as understood, no such microstrip and sub-electrodes are seen on the drawings.
In claim 24, it is unclear what the “transmission units” and the ”orthographic projection” are . The recitation “ transmission units” on line 2 and “a side” on lines 6 is confusing because it is unclear if this is additional “ transmission units” and “side” or a further recitation of the previously claimed “first electrode” on line and ””a side” on line 6 of claim 1 .
In claim26, it is unclear what the “pole piece” on lines 1-2 are.
In claim 30, it is unclear how the recitation “ wherein . . . other” on lines 1-3  is read on the preferred embodiment, insofar as understood, no such limitation is seen on the drawings. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-23, 30, 37-38 and 41  are rejected under 35 USC 102 (a((2) as being anticipated by  Jacoby et al (US 10,141,620).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims  22 and 41,  Jacoby et al disclose the circuit as shown on Figures 2a-9b comprising:
-a first substrate and a second substrate opposite to each other, and a liquid crystal layer (7) between the first substrate and the second substrate; 
-wherein the first substrate comprises a first base plate (3) and a first electrode (2) at a side of the first base plate proximal to the liquid crystal layer (7); the second substrate comprises a second base plate (3’) and a second electrode (2) at a side of the second base plate proximal to the liquid crystal layer; and 
-the phase shifter further comprises an auxiliary capacitor (6 see Figures 4a-4b) connected to the first electrode (2), see Figure 3d.
Regarding to claim  23, wherein the first electrode (2) comprises a microstrip; and

Regarding to claim  30, wherein a length direction of each of the plurality of sub-electrodes (5) and a length direction of the microstrip are perpendicular to each other, see figure 3b.
Regarding to claim  37, further comprising a ground electrode (1) on a side of the first base plate distal to the liquid crystal layer.
Regarding to claim  38, wherein a material of the first substrate (3) comprises at least one of glass.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Jacoby et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the liquid crystal layer comprises positive liquid crystal molecules, and an angle between a long axis direction of each of the positive liquid crystal molecules and a plane where the first base plate is located is greater than 0 degree and equal to or less than 45 degrees; or wherein the liquid crystal layer comprises negative liquid crystal molecules, and an angle between a long axis direction of each of the negative liquid crystal molecules and a plane where the first base plate is located is greater than 45 degrees and smaller than 90 degrees as combined in claim 39.
              However, Figure 1 of Jabcopy et al shows that the liquid crystal includes molecules. Thus, selecting the optimum molecules for the liquid crystal of  Jabcoby et al as claimed   is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Jabcoby et al  is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select  the optimum molecules for the liquid crystal of  Jabcoby et al as claimed for the purpose of  enhancing the performance of the phase shifter.
Regarding claim 40, the paragraph 22 of Jabcoby et al disclose that the phase shifter operates in GHZ range. Thus, selecting the optimum frequency bands for the phase shifter of  Jabcoby et al as claimed  is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Jabcoby et al  is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select  the optimum frequency band or the liquid crystal of  Jabcoby et al as claimed for the purpose of  accommodating with requirement of a predetermined system.

Allowable Subject Matter
          Claims 24-29 and 31-36 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a plurality of auxiliary electrodes, which are in one-to-one correspondence with a plurality of slits between every adjacent two of the plurality of transmission units, are arranged on a side of the second base plate proximal to the liquid crystal layer; an orthographic projection of each of the plurality of auxiliary electrodes on the first substrate covers a corresponding slit and covers partial regions of two adjacent transmission units defining the corresponding slit; and each auxiliary electrode and the partial regions of the two adjacent transmission units covered by the orthographic projection of the auxiliary electrode on the first base plate form the auxiliary capacitor as combined in claims 24-29.
- wherein the first electrode comprises a microstrip that comprises a main body structure, the main body structure comprises a first side and a second side arranged opposite to each other along a length direction of the main body structure; and a plurality of branch structures are connected to each of the first and second sides of the main body structure and are arranged periodically as combined in claims 31-36.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).


/DINH T LE/Primary Examiner, Art Unit 2842